Citation Nr: 1757434	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-47 981	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1988 to January 1992.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the RO in San Juan, Puerto Rico.  The instant matter was previously before the Board in May 2017.  At that time, the Board denied service connection for sleep apnea and remanded the issues of service connection for major depressive disorder, service connection for posttraumatic stress disorder (PTSD), and entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  Subsequently, VA received a Motion to Vacate the May 2017 decision on the grounds that VA had failed to adjudicate a request for a 90-day extension to submit evidence.


PARTIAL ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

In its May 17, 2017 decision, the Board, in pertinent part, denied service connection for sleep apnea.  Subsequently, in September 2017, the Veteran's representative filed a Motion to Vacate, arguing that prior to the decision a request had been made for an additional 90 days to submit further evidence in the instant matter.  Review of the record reflects that, on March 3, 2017, the Veteran's representative sent the Board a letter requesting an additional 90 days to obtain and submit evidence prior to the issuance of a decision in the instant matter.  The representative advanced that the additional time would be used to obtain relevant records not yet in their possession.  The record reflects that this letter was received by VA on March 7, 2017, prior to the issuance of the May 17, 2017 decision.  As such, the request should have been ruled upon by the Board prior to the issuance of a Board decision denying service connection for sleep apnea.     

Considering the above, the Board finds that issuing a decision denying service connection for sleep apnea prior to ruling upon the request for a 90-day evidence submission extension was potentially a denial of due process.  Accordingly, the Board PARTIALLY VACATES its May 17, 2017 decision to the extent that it denied service connection for sleep apnea.  38 U.S.C. § 7104(a); 38 C.F.R. 
§ 20.904.  Further, upon vacatur of the issue of entitlement to service connection for sleep apnea, the issue will be held in abeyance for 90 days from the date of this decision to allow the Veteran's representative to submit any additional evidence deemed warranted. 

Finally, in its May 2017 decision, the Board also remanded for additional development the issues of service connection for major depressive disorder, to include as secondary to service-connected right and left hand carpal tunnel syndrome, service connection for PTSD, and entitlement to a TDIU.  In the September 2017 Motion to Vacate, the Veteran's representative requested that the remand of the aforementioned issues also be vacated.  Essentially, the representative advanced that during the 90-day stay he would be submitting additional evidence that would obviate the need for the remand.  The representative argued that, because the necessary evidence would be submitted, the remand would only serve to delay adjudication of these issues by a number of years.

The Veteran's representative received a copy of the Board's May 2017 Board remand for additional development the issues of service connection for major depressive disorder, to include as secondary to service-connected right and left hand carpal tunnel syndrome, service connection for PTSD, and entitlement to a TDIU.  During the past several months, since May 2017, the Veteran's representative did not submit the deficiency resolving evidence, and did not do so with the September 2017 Motion to Vacate.  At the time of the Board's remand order in May 2017, the additional assistance to aid the Veteran in the claims was identified, and the assistance was undertaken on the Veteran's behalf.  The need for such development has not yet been obviated.  

The remanded issues were remanded nearly seven months prior to this vacatur.  As such, it is probable that the Agency of Original Jurisdiction (AOJ) has already begun the process of effectuating the Board's May 2017 remand directives.  If the Board vacated the previous remands, and then the Veteran's representative did not provide the relevant evidence, the Board would once again need to remand these issues to develop evidence in the Veteran's claim, which would cause delay to the Veteran as the remand process would have to begin anew.

The Board also notes that, should it receive evidence from the Veteran's representative in the next 90 days indicating that one or more of the remanded issues should be granted, there is nothing to prevent the Board from granting those issues at the time it considers the issue of service connection for sleep apnea.  As such, while the Veteran could be harmed if the remand of the aforementioned issues were vacated, there is no harm in allowing development at the AOJ level to proceed while the Veteran's representative continues gathering and submits new evidence to VA over the next 90 days.  Accordingly, the Board will not vacate its May 2017  decision as to the remand of the issues of service connection for major depressive disorder, to include as secondary to service-connected right and left hand carpal tunnel syndrome, service connection for PTSD, and entitlement to a TDIU.





	                        ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

